DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23rd, 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 3rd, 2019.  It is noted, however, that applicant has not filed a certified copy of the foreign application IN201941008321 as required by 37 CFR 1.55.
Response to Amendment
The Amendment filed September 23rd, 2021 has been entered. Claims 1-2, 4-7, and 9 remain pending in the application. Applicant’s amendments to independent claims 1 and 5 have overcome each and every rejection previously set forth in the Final Rejection Office Action mailed May 28th, 2021.  
Response to Arguments
Applicant’s REMARKS on Pages 7-11, filed September 23rd, 2021, with respect to “Rejections under 35 U.S.C. § 103” have been fully considered and are overall persuasive.  In particular, Examiner agrees that the amended claim language in base claims 1 and 5 introduces a combination of limitations that overcomes the prior art of record applied to these claims, and that rejections for dependent claims 2, 4, 6-7, and 9 are rendered moot accordingly.  Therefore, all previous rejections under 35 USC § 103 
Allowable Subject Matter

Claims 1-2, 4-7, and 9 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Lee et al. (US 2020/0114904; hereinafter Lee; of record), Sham et al. (US 2018/0072311; hereinafter Sham; of record), Nguyen et al. (US 2016/0180177; hereinafter Nguyen; of record), Kim et al. (US 2019/0324148; hereinafter Kim; of record), and Taylor et al. (US 2018/0203113; hereinafter Taylor; of record), as previously applied to base claims 1 and 5 and currently incorporated dependent claims 3 and 8, do not disclose or teach the limitations:
“…
detecting, by the ECU, at least two linear patterns from the plurality of linear patterns and orientation of the at least two linear patterns, the at least two linear patterns having a predefined length and parallelly spaced apart, wherein the at least two linear patterns correspond to LIDAR data points indicating the elevated parking boundary indicator of an available parking space, the orientation of the at least two linear patterns detected by:
…
detecting, by the ECU, orientation of the available parking space by generating the search lines, and comparing the search lines with a longitudinal axis of the available parking space, wherein the search lines are rotated incrementally by at least 2 degrees until the search lines are aligned with a longitudinal axis of the vehicle,
…” as recited or analogously recited in amended independent claims 1 and 5 of the application. 

In the closely related and previously cited primary reference of Lee, a parking premises is scanned for available parking space using LIDAR, and linear patterns are detected that represent the parking spaces.  However, Lee does not disclose a method of determining the orientation of the parking spaces and also does not disclose performing an environmental scan through search lines rotated by at least 2 degree increments until the search lines are aligned with a vehicle longitudinal axis.  The secondary reference of Nguyen was previously combined with Lee for teaching the detection of elevated parking lines, but Nguyen does not teach the abovementioned deficiencies of Lee.  The secondary references of Sham and Taylor teach other limitations of claims 1 and 5 but do not teach the abovementioned deficiencies of the combination of Lee and Nguyen.
In the closely related and previously cite prior art of Kim, LIDAR search lines are rotated by at least 2 degree increments in order to detect object boundary lines with a vehicle’s environment.  However, the search lines are not utilized to determine an orientation of a detected available parking space.  As claimed, determination of orientation is associated with the previous detection of linear patterns representing an available parking space.  Thus, due to the relationship of these concepts being 
In other related prior art of Lee et al. (US 2015/0142267; hereinafter Lee_2), an imaging system is used to detect parking lines and then generate movement to park a vehicle parallel to the lines, spaced apart from the lines by a predetermined distance.  Lee_2 also teaches extracting line components by scanning a 360-degree field of view.  However, Lee_2 does not teach parking space orientation detection by way of rotating scan lines, detection of elevated parking lines, the use of LIDAR technology, or the claimed constraints for executing an environmental scan.  Further, Lee_2 can neither be used in a reasonable obvious combination in order to cure the abovementioned deficiencies of Lee, nor can it replace Lee as a primary reference.
No additional prior art could be found to apply to these limitations.
Claims 2 and 4 are allowable due to their dependencies on allowable claim 1.  Claims 6-7 and 9 are allowable due to their dependencies on allowable claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Lee et al. (US 2015/0142267) teaches the use of an imaging system to detect parking lines and generation of movement to park a vehicle parallel to the lines and spaced apart from the lines by a predetermined distance.  Lee also teaches the extraction of line components from an environment by scanning a 360-degree field of view.
Mori et al. (US 2016/0280263) teaches estimating the existence of a parking space through the use of distance sensors mounted on opposite corners of a detecting vehicle, detecting points in adjacent line segments, and confirming whether a parking space is valid by assessing the separation width of the line segments and the length of the line segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/21/2021